Filed Pursuant to Rule 424(b)(3) Registration No.333-190196 PROSPECTUS SUPPLEMENT NO. 6 (To Prospectus dated September18, 2013) 2,298,412 Shares Tengion, Inc. This Prospectus Supplement No.6 supplements the prospectus dated September 18, 2013 (as supplemented to date, the “Prospectus”), which forms a part of our Registration Statement on FormS-1 (Registration Statement No.333-190196).The Prospectus and this prospectus supplement relate to the disposition from time to time of up to 2,298,412 shares of our common stock, which are held or may be held by the stockholders named in the Prospectus. This prospectus supplement should be read in conjunction with the Prospectus, which is to be delivered with this prospectus supplement.This prospectus supplement updates, amends and supplements the information included or incorporated by reference in the Prospectus.If there is any inconsistency between the information in the Prospectus and this prospectus supplement, you should rely on the information in this prospectus supplement. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus, including any amendments or supplements to it. Current Report on Form 8-K On February 26, 2014, we filed a Current Report on Form 8-K with the Securities and Exchange Commission. The text of such Form 8-K is attached hereto. Investing in our common stock involves a high degree of risk. Please see the section entitled “Risk Factors” beginning on page 20 of the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities, or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is February 26, 2014. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report(Date of earliest event reported):February 24, 2014 Tengion, Inc. (Exact name of registrant as specified in its charter) 001-34688 (Commission File Number) Delaware 20-0214813 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation) 3929 Westpoint Blvd., Suite G Winston-Salem, NC 27103 (Address of principal executive offices, with zip code) (336) 722-5855 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03.Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On February 24, 2014, the stockholders of Tengion, Inc. (the “Company”) approved a proposed amendment to the Company’s Fourth Amended and Restated Certificate of Incorporation, as amended, to increase the number of authorized shares of common stock from 750,000,000 to 10,000,000,000 shares. Subsequent to such approval, the Company filed, on February 26, 2014, with the Delaware Secretary of State a Certificate of Amendment to the Fourth Amended and Restated Certificate of Incorporation, as amended (the “Certificate of Amendment”), giving effect to the authorized share increase.A copy of the Certificate of Amendment is attached hereto as Exhibit 3.1 and is incorporated herein by reference. Item 5.07.Submission of Matters to a Vote of Security Holders. On February 24, 2014, the Company held a Special Meeting of Stockholders.The proposal submitted to a vote of the stockholders was an amendment to the Company’s Fourth Amended and Restated Certificate of Incorporation, as amended, to increase the number of authorized shares of common stock from 750,000,000 to 10,000,000,000 shares.The results of the voting on such proposal are as follows: For Against Abstain There were no broker non-votes with respect to this proposal. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Certificate of Amendment to the Fourth Amended and Restated Certificate of Incorporation of Tengion, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TENGION, INC. Date:February 26, 2014 By: /s/ A. Brian Davis A. Brian Davis Chief Financial Officer and Senior Vice President, Finance Exhibit Index Exhibit No. Description Certificate of Amendment to the Fourth Amended and Restated Certificate of Incorporation of Tengion, Inc.
